UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Schedule 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registration o Filed by a Party other than the Registrant o Check the appropriate box: xPreliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 BONDS.COM GROUP, INC. (Name of Registrant, as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Titled of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee previously paid with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: BONDS.COM GROUP, INC. 529 Fifth Avenue, 8th Floor New York, NY 10017 (212) 946-3998 May [●], 2011 To Our Stockholders: You are cordially invited to attend the Annual Meeting of Stockholders of Bonds.com Group, Inc. to be held on Friday, July 1, 2011 at 10:00 a.m., local time, at our corporate offices of located at 529 Fifth Avenue, 8th Floor, New York, NY 10017. The formal notice of the annual meeting and a proxy statement describing the matters to be acted upon at the annual meeting are contained in the following pages. Enclosed is a proxy that enables you to vote your shares on the matters to be considered at the annual meeting even if you are unable to attend the annual meeting.If you wish to vote in accordance with the Board of Directors’ recommendations, you need only mark, sign, date and return the proxy in the enclosed postage-paid envelope to record your vote. Stockholders also are entitled to vote on any other matter that properly comes before the annual meeting. REGARDLESS OF THE NUMBER OF SHARES YOU OWN, PLEASE BE SURE YOU ARE REPRESENTED AT THE ANNUAL MEETING BY ATTENDING IN PERSON OR BY RETURNING YOUR PROXY AS SOON AS POSSIBLE.EVEN IF YOU PLAN TO ATTEND IN PERSON, PLEASE DATE, SIGN AND RETURN THE ENCLOSED PROXY CARD. Sincerely, Michael O. Sanderson Co-Chairman of the Board and Chief Executive Officer BONDS.COM GROUP, INC. 529 Fifth Avenue, 8th Floor New York, NY 10017 (212) 946-3998 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JULY 1, 2011 To Our Stockholders: NOTICE IS HEREBY GIVEN thatthe Annual Meeting of Stockholders (the “Annual Meeting”) of Bonds.com Group, Inc. (the “Company”) will be held at our corporate offices located at 529 Fifth Avenue, 8th Floor, New York, NY 10017, on Friday, July 1, 2011, at 10:00 a.m., local time, for the following purposes: 1. To elect seven directors to hold office for terms ending at the 2012 Annual Meeting of Stockholders and until their successors are elected and qualified; 2. To approve the amendment of our Certificate of Incorporation to increase the number of shares of common stock the Company is authorized to issue from 300,000,000 to 1,500,000,000; 3. To consider and vote upon a proposal to approve one or more adjournments, postponements or continuations of the Annual Meeting if necessary to permit further solicitation of proxies if there are not sufficient votes at the time of the Annual Meeting to approve either of the above proposals; and 4. To transact such other business as may properly come before the Annual Meeting or any postponements or adjournments thereof. Holders of record of the Company’s voting capital stock at the close of business on May 16, 2011, the record date for the Annual Meeting, are entitled to receive notice of, and to vote at, the Annual Meeting and any adjournment, postponement or continuation thereof. Information relating to the proposals described above is set forth in the accompanying Proxy Statement dated [●], 2011.Please carefully review the information contained in the Proxy Statement. Stockholders are cordially invited to attend the Annual Meeting in person. YOUR VOTE IS IMPORTANT. If you do not expect to attend the Annual Meeting, or if you do plan to attend but wish to vote by proxy, please complete, date, sign and mail the enclosed proxy card in the return envelope provided. By Order of the Board of Directors, /s/ Michael O. Sanderson Michael O. Sanderson Co-Chairman and Chief Executive Officer New York, NY [●], 2011 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on July 1, 2011: This Proxy Statement and our 2010 Annual Report on Form 10-K for the year ended December 31, 2010 are available at [●]. BONDS.COM GROUP, INC. 529 Fifth Avenue, 8th Floor New York, NY 10017 (212) 946-3998 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JULY 1, 2011 To Our Stockholders: This proxy statement is furnished to the holders of the common stock, Series A Preferred Stock, Series C Convertible Preferred Stock, Series D Convertible Preferred Stock and Series D-1 Convertible Preferred Stock of Bonds.com Group, Inc., a Delaware corporation, in connection with the solicitation by the Company’s Board of Directors (the “Board of Directors” or the “Board”) of proxies for use at the Company’s 2011 Annual Meeting of Stockholders (the “Annual Meeting”), to be held at the Company’s corporate offices located at 529 Fifth Avenue, 8th Floor, New York, NY 10017, on Friday, July 1, 2011, at 10:00 a.m., local time, and at any adjournments, postponements or continuations thereof.The Annual Meeting is being held for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders, each as described in this proxy statement.The proxy materials, including this proxy statement, the accompanying proxy card and the Notice of Annual Meeting of Stockholders, are first being mailed to stockholders beginning on or about [●], 2011.At the Annual Meeting, the holders of record of the Company’s common stock, Series C Convertible Preferred Stock and Series D Convertible Preferred Stock as of May 16, 2011 will be asked to consider and vote upon the following proposals: (1) to elect seven directors, each to serve until the 2012 Annual Meeting of Stockholders and until their respective successor is elected and qualified, (2) to approve the amendment of our Certificate of Incorporation to increase the number of shares of common stock the Company is authorized to issue from 300,000,000 to 1,500,000,000, (3) to approve one or more adjournments, postponements or continuations of the Annual Meeting if necessary to permit further solicitation of proxies if there are not sufficient votes at the time of the Annual Meeting to approve the above proposals, and (4) to transact such other business as may properly come before the Annual Meeting and any adjournments, postponements or continuations thereof. GENERAL INFORMATION In this proxy statement, the words the “Company,” “we,” “our” and “us” refer to Bonds.com Group, Inc., a Delaware corporation, and, as the context requires, its direct and indirect subsidiaries. Solicitation The enclosed proxy is being solicited by the Board of Directors.In addition to solicitations by mail, solicitations may be made by personal interview, telephone and facsimile transmission by our directors and officers.No additional compensation will be paid to our directors and officers for the solicitation of proxies.All costs of the solicitation will be paid solely by the Company.We will reimburse banks, brokers and others holding shares in their names or the names of nominees or otherwise for reasonable out-of-pocket expenses incurred in sending proxies and proxy materials to the beneficial owners of such shares. The Company’s Voting Capital Stock; Shares Entitled to Vote at the Annual Meeting The Company has issued and outstanding both common stock and preferred stock.Not all series of the Company’s outstanding preferred stock are entitled to vote at the Annual Meeting.The Company’s outstanding shares of voting capital stock consist of its common stock, Series C Convertible Preferred Stock and Series D Convertible Preferred Stock.Holders of the Company’s voting capital stock as of the Record Date are the only stockholders entitled to vote on any of the proposals at the Annual Meeting.As of the Record Date, shares of our 1 common stock are entitled to one vote per share, shares of our Series C Convertible Preferred Stock are entitled to 1,250 votes per share,shares of our Series D Convertible Preferred Stock issued on February 2, 2011 are entitled to14,612 votes per share and shares of our Series D Convertible Preferred Stock issued on March 7, 2011 are entitled to 14,507 votes per share. Quorum Requirement Holders of record of shares of the Company’s common stock, Series C Convertible Preferred Stock and Series D Convertible Preferred Stock at the close of business on May 16, 2011, the record date for the Annual Meeting, are entitled to notice of, and to vote at, the Annual Meeting.On the record date, approximately [104,354,190] shares of the Company’s common stock were outstanding, [10,000] shares of the Company’s Series C Convertible Preferred Stock were outstanding and [9,150] shares of the Company’s Series D Convertible Preferred Stock were outstanding. For Proposal Nos. 1, 3 and 4, the presence, in person or by proxy, of holders of a majority of the shares of the Company’s common stock, Series C Convertible Preferred Stock and Series D Convertible Preferred Stockentitled to vote at the Annual Meeting constitutes a quorum for the transaction of business at the Annual Meeting. For Proposal No. 2, the presence, in person or by proxy, of both (a) holders of a majority of the shares of the Company’s common stock, Series C Convertible Preferred Stock and Series D Convertible Preferred Stockentitled to vote at the Annual Meeting, and (b) holders of a majority of the shares of the Company’s common stock entitled to vote at the Annual Meeting constitutes a quorum for the transaction of business at the Annual Meeting. Shares represented by proxies that reflect abstentions or “broker non-votes” (i.e., shares held by a broker or nominee which are represented at the Annual Meeting, but with respect to which such broker or nominee is not empowered to vote on a particular proposal) and shares that are voted “FOR” or “AGAINST” a proposal will be counted as shares that are present and entitled to vote for purposes of determining the presence of a quorum. Votes Required Votes Required for Proposal No. 1.The affirmative vote of a plurality of all of the votes cast at the Annual Meeting for the election of a director (assuming a quorum is present) is necessary for the election of directors.For purposes of the election of directors, abstentions or broker non-votes will not be counted as votes cast and will have no effect on the result of the vote, although they will count toward the presence of a quorum. Votes Required for Proposal No. 2.The approval of the amendment of our Certificate of Incorporation to increase the number of shares of common stock the Company is authorized to issue from 300,000,000 to 1,500,000,000 requires the affirmative vote “FOR” such proposal by both (a) a majority of the shares of the Company’s common stock outstanding and entitled to vote at the Annual Meeting, and (b) a majority of the votes entitled to be cast by holders of shares of the Company’s common stock, Series C Convertible Preferred Stock and Series D Convertible Preferred Stock outstanding and entitled to vote at the Annual Meeting.Accordingly, abstentions and broker non-votes will havethe effect of a vote against Proposal No. 2. Votes Required for all other Proposals.The approval of any and all other proposals requires the affirmative vote “FOR” such proposal by a majority of the votes entitled to be cast by holders of shares of the Company’s common stock, Series C Convertible Preferred Stock and Series D Convertible Preferred Stockpresent, in person or by proxy,and entitled to vote at the Annual Meeting, all voting as a single class. Effect of Broker Non−Votes. Although, as noted above, broker non−votes will be counted for purposes of establishing a quorum, they will not be counted as voting. A broker non−vote occurs when a broker or other nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that item and/or has not received voting instructions from the beneficial owner. Proposal No. 1 is a non−routine matter under the rules that govern proxy voting by brokers. Accordingly, brokers will not be permitted to vote on this proposal without receiving voting instructions, and thus we expect there may be broker non−votes with respect to this proposal. Proposal No. 2 is a routine matter under the rules that govern proxy voting by brokers. Accordingly brokers will be permitted to vote on this proposal even without receiving voting instructions. Voting of Proxies Shares of the Company’s common stock, Series C ConvertiblePreferred Stock and Series D Convertible Preferred Stock represented by all properly executed proxies received prior to the vote at the Annual Meeting will be voted as specified in the proxy.Unless contrary instructions are indicated on the proxy, the shares of the Com­pany’s common stock represented by such proxy will be voted (a)“FOR” the election of each of Edwin L. Knetzger, III, Michael Sanderson, David S. Bensol, Jeffrey M. Chertoff, George P. Jameson, 2 Patricia Kemp and H. Eugene Lockhart as directors of the Company, (b) “FOR” the amendment of the Company’s Certificate of Incorporation, and (c) except as otherwise noted below, for any adjournment postponement or continuation of the Annual Meeting authorized by the Board of Directors. We currently know of no other business to be brought before the Annual Meeting other than as described herein.If any other matters are presented properly to the stockholders for action at the Annual Meeting and any adjournments, postponements or continuations thereof, the proxy holders named in the enclosed proxy intend to vote in their discretion on all matters on which the shares of the Company’s common stock, Series C Convertible Preferred Stock and Series D Convertible Preferred Stock represented by such proxy are entitled to vote. The stockholders of the Company have no dissenters’ rights or appraisal rights in connection with any of the proposals described herein. Revocability of Proxies You can change your vote at any time before the vote is taken at the Annual Meeting.You can do this in one of three ways.First, you can send a written notice dated later than your proxy card stating that you would like to revoke your current proxy.Second, you can complete and submit a new proxy card dated later than your original proxy card.If you choose either of these two methods, you must submit your notice of revocation or your new proxy card to the Secretary of the Company.The Secretary of the Company must receive the notice or new proxy card before the vote is taken at the Annual Meeting.Third, you can attend the Annual Meeting and vote in person.Simply attending the Annual Meeting, however, will not revoke your proxy.If you have instructed a broker to vote your shares, you must follow the directions received from your broker as to how to change your vote. Stockholder Communications to the Board of Directors; Annual Report Our Annual Report on Form 10-K for the fiscal year ended December 31, 2010 as filed with the Securities and Exchange Commission accompanies this Proxy Statement.The Annual Report contains financial and other information about the activities of the Company, including consolidated financial statements for the year ended December 31, 2010.Except as expressly set forth in thisProxy Statement, theAnnual Report is not incorporated into this Proxy Statement or considered part of the proxy materials. Stockholders and other interested parties may contact the Board of Directors, any individual directors (including independent directors) or any group or committee of directors (including committee chairs) by mail.To communicate via mail with the Board of Directors, any individual directors (including independent directors) or any group or committee of directors (including committee chairs), correspondence should be addressed to the Board of Directors or any such individual directors or group or committee of directors by either name or title.All such correspondence should be addressed to Bonds.com Group, Inc, Attention: Secretary, 529 Fifth Avenue, 8th Floor, New York, NY 10017. All communications received as set forth in the preceding paragraph will be opened by the office of the Company’s Secretary for the sole purpose of determining whether the contents represent a message to our directors.Any contents that are not in the nature of advertising, promotions of a product or service, or patently offensive material will be forwarded promptly to the addressee.In the case of communications to the Board of Directors or any group or committee of directors, the Secretary’s office will make sufficient copies of the contents to send to each director who is a member of the group or committee to which the envelope or e-mail is addressed. Upon written request addressed to the Secretary of the Company, copies of the Annual Report on Form 10-K will be furnished, without exhibits, without charge to any person whose proxy is being solicited in connection with this proxy statement.Requests and inquiries should be addressed to Bonds.com Group, Inc., Attn: Secretary, 529 Fifth Avenue, 8th Floor, New York, NY 10017. PROPOSAL 1 ELECTION OF DIRECTORS At the Annual Meeting, seven directors will be elected to a one-year term expiring at the 2012 Annual Meeting of Stockholders.Unless otherwise specified, the enclosed proxy will be voted “FOR” the election of the Board of Directors’ nominees, Edwin L. Knetzger, III, Michael O. Sanderson, David S. Bensol, Jeffrey M. Chertoff, George P. Jameson, Patricia Kemp and H. Eugene Lockhart.Neither management nor the Board of Directors knows of any reason why such nominees would be unavailable to serve as a director.Discretionary authority may be 3 exercised by the proxy holders named in the enclosed proxy to vote for a nominee proposed by the Board of Directors if any of them becomes unavailable for election. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ELECTION OF MESSRS. KNETZGER, SANDERSON, CHERTOFF, BENSOL, JAMESON AND LOCKHART AND MS. KEMP AS DIRECTORS OF THE COMPANY DIRECTORS AND EXECUTIVE OFFICERS OF THE COMPANY Certain information with respect to our directors and our executive officers, as of April 29, 2011, appears below and was furnished in part by each such person. Name Age First Elected Position(s) Held with the Company Edwin L. Knetzger, III 59 August 2009 Co−Chairman of the Board of Directors; Chairman of the Corporate Governance and Nominating Committee and Member of the Compensation Committee Michael O. Sanderson 68 December 2009 Co−Chairman of the Board of Directors and Chief Executive Officer David S. Bensol 55 September 2008 Independent Director; Chairman of the Compensation Committee and Member of the Audit Committee and the Corporate Governance and Nominating Committee George P. Jameson 62 April 2010 Independent Director; Chairman of the Audit Committee and Member of the Compensation Committee and the Corporate Governance and Nominating Committee Patricia Kemp 49 February 2011 Director H. Eugene Lockhart 61 February 2011 Director Jeffrey M. Chertoff 56 February 2010 Director and Chief Financial Officer George O’Krepkie 46 February 2011 President John M. Ryan 59 February 2011 Chief Administrative Officer Edwin L. Knetzger, III is Co-Chairman of our Board of Directors.Mr. Knetzger is one of the co−founders of Greenwich Capital Markets, Inc., a leading fixed income institutional investor, where hepreviously served at various times as President, Chief Executive Officer and Chairman from 1981 to 2003. Prior to joining Greenwich Capital Markets, Inc., Mr. Knetzger was employed by Kidder Peabody & Company where he served as Co−Manager and Head Trader of the Government Bond Trading Department from 1975 to 1980. Mr. Knetzger is a member of the board of directors of Morgan’s Hotel Group (NASDAQ: MHGC). Mr. Knetzger also serves on the boards of Paul Newman’s The Hole In The Wall Gang Camp and The Hole In The Wall Gang Association, which are non−profit organizations for children and families afflicted by cancer and serious blood diseases. Mr. Knetzger received a Bachelor of Arts and a Master of Business Administration from University of Virginia. Michael O. Sanderson joined the Company on December 31, 2009 as the Chief Operating Officer for our New York, NY office and our BondsPro line of business, as well as the Co−Chairman of the Board of Directors. He was appointed Chief Executive Officer on February 26, 2010. Prior to joining the Company, Mr. Sanderson served as a Managing Director of Laidlaw & Company (UK) Ltd., an investment banking and advisory firm from February 2009 to January 2010.From March 2006 to February 2009, he was a Managing Director with TGL Partners and from March 2004 to March 2006 he was CEO of Kenmar/Nihon Capital Partners.He began his career at Merrill Lynch where he spent 23 years in roles including serving as Chairman and CEO of Merrill Lynch Canada. Subsequent to his years at Merrill Lynch, Mr. Sanderson was CEO of Instinet, Inc. and later became Chairman & CEO of Reuters Americas. Mr. Sanderson has also held leadership positions at Market XT and served as CEO of 4 NASDAQ Europe, where he also served on the Board of Directors.Mr. Sanderson is a graduate of Brown University and received his Masters (MA) from Oxford University. David S. Bensol has been a director of the Company since September 2008. Mr. Bensol has been President of Bensol Realty Corp., a commercial real estate company, since 1978, and a management consultant since January 2000. Mr. Bensol was the former CEO of Critical Home Care, a home medical equipment provider, which merged with Arcadia Resources, Inc. Mr. Bensol is a member of the Board of Directors of NutraCea (OTCBB: NRTZ), and is a member of its Compensation and Audit Committees. Mr. Bensol was the Executive Vice President and Director of Arcadia Resources, Inc. from May 2004 until his resignation from those positions in December 2004. In 2000, Mr. Bensol founded what eventually became Critical Home Care, through a series of acquisitions and mergers. Mr. Bensol is a member of the Board of Directors of NutraCea (OTCBB: NRTZ), and is a member of its Compensation and Audit Committees. Mr. Bensol received a BS Pharm. from St. Johns University, NY, and became a registered pharmacist in 1978. George P. Jameson has been a director of the Company since April 2010. Mr. Jameson is one of the founding partners of Dearborn Partners LLC, an investment management company, and has been its Chief Financial Officer and Chief Administrative Office since 1997. Mr. Jameson formerly served as the head of fixed income sales for Goldman Sachs & Co., First Chicago Capital Markets, and Nesbitt−Burns Securities Inc.Mr. Jameson was been a member of the Board of Directors of Sceptre Investment Management Counsel Ltd, a Canadian investment manager traded on the Toronto Stock Exchange under the symbol “SZ,” and also a member of its Compensation Committee, from October 2007 to September 2010. Mr. Jameson received a B.S. Industrial Management in 1970 from Georgia Tech University and an MBA in 1976 from Emory University. Patricia Kemp joined our Board of Directors on February 2, 2011.Ms. Kempis a Director of Financial Services Technology at Oak Investment Partners. Ms. Kemp joined the firm in February 2003 and focuses on the firm’s investments in the financial services information technology space.Ms. Kemp has over 11 years of senior management experience at Cendant Corporation.At various times, she was responsible for the marketing, operations or general management of a variety of direct marketing credit card affinity programs, the Entertainment Publications subsidiary, and the Welcome Wagon and Getting to Know You subsidiaries. Ms. Kemp serves on the boards of directors of private companies that Oak Investment Partners has invested in, including TxVia, Inc. and Kuaipay.She holds an M.B.A. from Stanford University’s Graduate School of Business and a B.A. from Stanford University. H. Eugene Lockhart joined our Board of Directors on February 2, 2011.Since 2005, Mr. Lockhart has served as a partner and chairman, Financial Institutions, Diamond Castle Holdings, LLC in New York, a private equity investment firm.Mr. Lockhart is a director and audit committee chairman of RadioShack Corporation (NYSE: RSH), a retail seller of consumer electronic goods and services, a director and audit committee chairman and compensation committee member of Huron Consulting (NASDAQ: HURN), a provider of operational and financial consulting services, and a director and compensation committee member of Asset Acceptance Capital Corp. (NASDAQ: AACC), a purchaser of accounts receivable portfolios from consumer credit originators.Previously, he had served on the board of IMS Health Incorporated, a global provider of information solutions to the pharmaceutical and healthcare industries, until February 2010.Since 2002, Mr. Lockhart has been a venture partner at Oak Investment Partners, a multi-billion dollar venture capital firm.Prior to that, from 2000 to 2002, he served as chairman and chief executive officer of New Power Holdings, a retail provider of energy to homes and small businesses throughout the United States. From 1999 to 2000, Mr. Lockhart was president of Consumer Services for AT&T. His prior positions include president of Global Retail Bank and Bank of America, as well as president and chief executive officer of MasterCard International. Mr. Lockhart received his B.S. in Mechanical Engineering from the University of Virginia and his MBA from The Darden Graduate School of Business at the University of Virginia. In addition, Mr. Lockhart is a CPA, licensed in the Commonwealth of Virginia. Jeffrey M. Chertoff joined our Board of Directors on February 26, 2010, and was appointed as our Chief Financial Officer on March 26, 2010. Mr. Chertoff was a Managing Director and Chief Financial Officer of StoneCastle Partners LLC, an asset manager with over $3.1 billion under management that focuses its investments on U.S. community banks, from 2007 until March 2010. Prior to joining StoneCastle Partners, LLC, Mr. Chertoff was Chief Financial Officer and Senior VP of Labranche & Co. Inc. (NYSE: LAB), which provides liquidity and 5 execution services in publicly traded securities, from 2005 to 2006. Mr. Chertoff also served as Chief Financial Officer and Senior VP of Cantor Fitzgerald – ESpeed, Inc. (NASDAQ: ESPD) from 2002 to 2004. Mr. Chertoff is a past President of the Financial Management Division of the Securities Industry Association (now known as SIFMA). Mr. Chertoff has a B.B.A from Bernard M. Baruch College and is a C.P.A. George O’Krepkie was appointed as our President on February 2, 2011.Prior to being appointed as President, Mr. O’Krepkie was employed as our Head of Sales since December 2009.Prior to joining the Company, Mr. O’Krepkie was Director of Fixed Income for BTIG LLC, an institutional brokerage and fund services company that provides order execution, ECN services, outsource trading and brokerage services, from January 2009 to December 2009.From July 1999 until September 2008, Mr. O’Krepkie was employed with MarketAxess Holdings, Inc., which operates an electronic trading platform, most recently as its Head of Dealer Relationship Management.Mr. O’Krepkie graduated from the University of Maryland. John M. Ryan wasappointed as our Chief Administrative Officer on February 2, 2011.Prior to that Mr. Ryan was employed by the Company in various capacities since approximately January 2010.Prior to joining the Company, Mr. Ryan was the Business Administration Director at Shortridge Academy Ltd., a co-educational therapeutic boarding school in New Hampshire, for approximately five years. Mr. Ryan continues to be a member of Shortridge Academy’s Board of Directors and its part-time CFO.From 2002 to 2003, Mr. Ryan was a Managing Director, CFO and CAO of Zurich Capital Markets, Inc.While at Zurich Capital Markets, Mr. Ryan served as a Director and Chair of the Audit Committee of Zurich Bank (Ireland).Mr. Ryan was previously with Greenwich Capital Markets from 1985 to 2001 in various management roles and was CFO when he left. He is a graduate of Trinity College Dublin and is a Chartered Accountant. The size and composition of our Board is the subject of detailed voting arrangements among the Company and certain of our stockholders. Such voting arrangements are described below under “Voting Arrangements.”In addition to those voting arrangements, the Board considered the following experience and attributes of Messrs. Knetzger, Sanderson, Bensol, Jameson, Chertoff and Lockhart and Ms. Kemp: Edwin L. Knetzger, III ● Leadership and operating experience in the fixed income securities industry, including as co−founder, President, Chief Executive Officer and Chairman of Greenwich Capital Markets, Inc. ● Outside board of director experience as a director of Morgan’s Hotel Group (NASDAQ: MHGC). ● Affiliation with a significant investor in the Company. Michael Sanderson ● Leadership experience building and operating trading platforms, including notably as the Chief Executive Officer of Instinet, Inc. ● Leadership and operating experience in the financial industry, including as Chairman and CEO of Merrill Lynch Canada, Chairman and CEO of Reuters Americas and CEO of NASDAQ Europe, where he also served on the Board of Directors. David S. Bensol ● Leadership and operating experience, including as Chief Executive Officer of Critical Home Care and Executive Vice President and Director of Arcadia Resources, Inc. George P. Jameson ● Leadership and operating experience in the fixed income securities industry, including with Goldman Sachs, First Chicago Capital Markets, BMO Nesbitt Burns Securities and as co−founder and managing director of Dearborn Partners LLC. ● Outside board of director experience as a director of Sceptre Investment Counsel Ltd, Toronto, ON (TSX: SZ). 6 Patricia Kemp ● Leadership and managementexperience at Cendant corporation. ● Extensive experience of investing in the financial services and technology space, and on board of directors of those companies. H. Eugene Lockhart ● Leadership and senior management experiencein leading financial services and technology organizations, including as President and CEO of MasterCard International, President of the Global Retail Bank and Senior Vice Chairman of BankAmerica Corporation, President of Consumer Services at AT&T, and President and Chief Executive Officer of New Power Holdings. ● Outside board of director experience, including as a director and audit committee chairman of RadioShack Corporation (NYSE: RSH), a director and audit committee chairman and compensation committee member of Huron Consulting (NASDAQ: HURN) and a director and compensation committee member of Asset Acceptance Capital Corp. (NASDAQ: AACC). Jeffrey M. Chertoff ● Leadership, financing and accounting experience in the financial industry, including as Managing Director and Chief Financial Officer of StoneCastle Partners LLC, Chief Financial Officer and Senior VP of Labranche & Co. Inc. (NYSE: LAB), and Chief Financial Officer and Senior VP of Cantor Fitzgerald – ESpeed, Inc. (NASDAQ: ESPD) from 2002 to 2004. ● Leadership in a prominent industry organization as a past President of the Financial Management Division of the Securities Industry Association (now known as SIFMA). Voting Arrangements John J. Barry, III and Holly A.W. Barry, Duncan Family, LLC (an affiliate of John Barry, III), Otis Angel LLC (an affiliate of John J. Barry, IV), Siesta Capital LLC (an affiliate of John J. Barry, IV), the John J. Barry Revocable Trust u/a/d November 9, 2001, and Bond Partners LLC (an affiliate of John J. Barry, IV) (collectively, the “Barry Stockholders”) and Fund Holdings LLC are parties to a Voting Agreement, dated December 31, 2009 (the “Voting Agreement”).Pursuant to the Voting Agreement, the Barry Stockholders are obligated to vote their voting shares (1) for the nomination and election of Edwin L. Knetzger, III and Michael Sanderson as directors of the Company, (2) for the election of nominees proposed for election as independent directors by the Board’s Corporate Governance and Nominating Committee, and (3) against the removal of Mr. Knetzger and Mr. Sanderson other than for malfeasance. Additionally, Fund Holdings LLC is obligated to vote its voting shares for the nomination and election of John Barry, III and John J. Barry, IV as directors of the Company and against their removal other than for malfeasance. The Voting Agreement will terminate automatically on the earlier of (1) at any time by mutual agreement between Fund Holdings LLC and the Barry Stockholders, (2) December 31, 2012, (3) the date on which Fund Holdings LLC no longer owns at least 10% of the shares held by it on the date of the Voting Agreement, and (4) the date on which the Barry Stockholders no longer collectively own at least 10% of the shares held by them on the date of the Voting Agreement. The Company, John Barry, III, Holly A. W. Barry and John J. Barry, IV are parties to a letter agreement dated February 26, 2010 (the “Letter Agreement”).The Letter Agreement requires John Barry, III, Holly A. W. Barry and John J. Barry, IV to vote or cause to be voted all shares of Common Stock directly or indirectly beneficially owned or controlled by them in favor of the nomination and election of Jeffrey M. Chertoff and David S. Bensol, against the removal of Messrs. Chertoff and Bensol (other than for malfeasance or unless unanimously agreed by the Board), against the addition of any other director to the Board other than those on the Board as of the date of the Letter Agreement and certain replacements, and against the increase of the size of the Board to more than seven members. Mr. Jameson was originally elected to the Board pursuant to rights granted to Messrs. Barry and Barry under the Letter Agreement.The Letter Agreement originally contained obligations regarding the size and 7 composition of the Company’s Board of Directors binding on the Company, but Messrs. Barry and Barry voluntarily resigned from the Board of Directors in July 2010.The Letter Agreement is discussed in more detail below, under “EMPLOYMENT AGREEMENTS AND POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE-IN-CONTROL.” The Company, Oak Investment Partners XII, Limited Partnership (“Oak”), GFINet, Inc.and certain other securityholders of the Company are parties to a Series D Stockholders’ Agreement dated February 2, 2011.Pursuant to the Series D Stockholders’ Agreement, among other things: ● For so long as Oak continues to own at least 25% of the Series D Convertible Preferred Stock acquired by it in February 2011 (or 25% of the Common Stock issuable upon the conversion thereof), (a) the Company is required to nominate and use its reasonable best efforts to cause to be elected and (b) each holder of Series D Convertible Preferred Stock is required to vote all shares of voting capital stock of the Company owned by it to elect, and not to vote to remove, one person designated by Oak (the “Oak Designee”); and ● For so long as the holders of Series D Convertible Preferred Stock collectively own at least 25% of the shares of Series D Preferred Convertible Preferred issued in February 2011 (or 25% of the shares of Common Stockissuable upon the conversion thereof), and Oak continues to own at least 25% of the Series D Convertible Preferred Stock acquired by it in February 2011 (or 25% of the Common Stock issuable on conversion thereof) (a) the Company is required to nominate and use its reasonable best efforts to cause to be elected and (b) each holder of Series D Preferred Stock is required to vote all shares of voting capital stock of the Company owned by it, so as to elect, and not to vote to remove, one person designated in writing by Oak (so long as it continues to own at least 25% of the shares of Series D Preferred Convertible Preferred Stock acquired by it in February 2011 (or 25% of the Common Stock issuable upon the conversion thereof). Patricia Kemp and H. Eugene Lockhart were elected to our Board of Directors as designees of Oak pursuant to the Series D Stockholders’ Agreement. CORPORATE GOVERNANCE Director Independence Currently, the Company is not subject to the requirements of a national securities exchange or an inter−dealer quotation system with respect to the need to have a majority of our directors be independent. Our Corporate Governance Guidelines provide that our Board of Directors shall include one or more directors who are neither officers or employees of the Company or its subsidiaries (and have not been officers or employees within the previous three years), do not have a relationship which, in the opinion of the Board of Directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director, and who are otherwise “independent” under the listing requirements of either the New York Stock Exchange (“NYSE”) or The NASDAQ Stock Market (“NASDAQ”) or under such other requirements as may be established by our Board of Directors from time to time. The Board of Directors has determined that each of David S. Bensol and George P. Jameson are independent under the current NYSE and NASDAQ listing standards and the other requirements of our Corporate Governance Guidelines. In making this determination, the Board of Directors evaluated whether there exists any transactions, relationships or arrangements between these individuals and the Company and determined that no material transactions, relationships or arrangements exist between the Company and any of the independent directors. Meetings of the Board of Directors The Board of Directors held15 meetings in 2010.During 2010, no director attended fewer than 75% of the meetings of the Board of Directors or fewer than 75% of the meetings of any committee of the Board of 8 Directors on which he was a member.The Company invites the Board of Directors to its annual stockholders meeting, but does not require them to attend. Board Committees Currently, the Company is a smaller reporting company whose common stock is authorized for quotation on the OTC Bulletin Board and is not subject to the requirements of a national securities exchange or an inter-dealer quotation system with respect to the establishment and maintenance of any standing committees.Nevertheless, the Board of Directors currently has a standing Audit Committee, Compensation Committee, and Corporate Governance and Nominating Committee. Audit Committee The Audit Committee of the Board of Directors held four meetings in 2010.The Audit Committee currently consists of two members: Messrs. Jameson (Chairman) and Bensol.The Audit Committee has adopted a written charter, a copy of which is annexed to this proxy statement as Appendix A and is available on the Company’s website at www.bondsgroupinc.com under the headings “Investor Relations/Corporate Governance” or in print upon written request addressed to the Secretary of the Company, without charge to any person.Requests should be addressed to Bonds.com Group, Inc., Attn: Secretary, 529 Fifth Avenue, 8th Floor, New York, NY, 10017. The Audit Committee makes recommendations to the Board of Directors concerning the engagement of independent auditors, reviews with the independent auditors the plans and results of the audit engagement, reviews the independence of the independent auditors and considers the range of audit and non-audit fees.The Board of Directors has determined that each member of the Audit Committee is “independent,” as that term is defined under NYSE and NASDAQ listing standards.The Audit Committee does not have an independent director who is acting as our “audit committee financial expert” within the meaning of the rules and regulations of the SEC. The Company is not subject to the requirements that it have an audit committee financial expert.The Board has determined, however, that the members of the Audit Committee are able to read and understand fundamental financial statements and have substantial business experience that results in their financial sophistication.Accordingly, the board believes that the members of the audit committee have the sufficient knowledge and experience necessary to fulfill their duties and obligations required to serve on the Audit Committee.In light of the foregoing and practical considerations related to the Company’s size and stage or development, the Company does not believe it needs an audit committee financial expert at this time. Compensation Committee The Compensation Committee of the Board of Directors held five meetings in 2011.Messrs. Bensol (Chairman), Knetzger and Jameson are the current members of this committee. The Board of Directors has determined that two of the three members of the Compensation Committee (Messrs. Bensol and Jameson) are “independent,” as that term is defined in the under both NYSE and NASDAQ listing standards.The third member of the Compensation Committee (Mr. Knetzger) is a non-employee director.The Compensation Committee determines compensation for the Chief Executive Officer and other executive officers of the Company.The Compensation Committee has adopted a written charter, a copy of which is annexed to this proxy statement as Appendix B and is available on the Company’s website at www.bondsgroupinc.com under the headings “Investor Relations/Corporate Governance” or in print upon written request addressed to the Secretary of the Company, without charge to any person.Requests should be addressed to Bonds.com Group, Inc., Attn: Secretary, 529 Fifth Avenue, 8th Floor, New York, NY, 10017. The Compensation Committee evaluates the Chief Executive Officer’s and other executive officer’s performance annually, and determines and approves the Chief Executive Officer’s and other executive officer’s compensation levels based on those evaluations.In determining the compensation of our executive officers other than our Chief Executive Officer, the Compensation Committee takes into account the recommendations and evaluations from our Chief Executive Officer. During 2010 and the first quarter of 2011, the Compensation Committee engaged Frederic W. Cook & Co., Inc. as a compensation consultant to advise the Compensation Committee in its determination of the form and amounts of our executive compensation arrangements with Michael O. Sanderson, our Chief Executive Officer, George O’Krepkie, our President, Jeffrey M. Chertoff, our Chief Financial Officer, and John M. Ryan, our Chief Administrative Officer, and to help the Compensation Committee negotiate with such officers. In addition, Frederic W. Cook & Co. provided competitive information and advice on structuring director compensation. 9 Corporate Governance and Nominating Committee The Corporate Governance and Nominating Committee of the Board of Directors held one meeting in 2010.Messrs. Knetzger (Chairman), Bensol and Jameson are the current members of this committee.The Board of Directors has determined that two of the three members of the Compensation Committee (Messrs. Bensol and Jameson) are “independent,” as that term is defined in the under both NYSE and NASDAQ listing standards.The third member of the Compensation Committee (Mr. Knetzger) is a non-employee director.The Corporate Governance and Nominating Committee recommends individuals for election to the board of directors for vote by the stockholders at the annual meeting.The Corporate Governance and Nominating Committee has adopted a written charter, a copy of which is annexed to this proxy statement as Appendix C and is available on the Company’s website at www.bondsgroupin.com under the headings “Investor Relations/Corporate Governance” or in print upon written request addressed to the Secretary of the Company, without charge to any person.Requests should be addressed to Bonds.com Group, Inc., Attn: Secretary, 529 Fifth Avenue, 8th Floor, New York, NY, 10017. The size and composition of the Company’s Board is the subject of detailed voting arrangements described elsewhere in this proxy statement.In addition to considering the impact and requirements of these voting arrangements, the Corporate Governance and Nominating Committee expects to fulfill its responsibility for nominating directors by reviewing the composition of the full Board to determine the qualifications and areas of expertise needed to further enhance the composition of the Board and work with the full Board, management and others in identifying and attracting candidates with those qualifications. The Corporate Governance and Nominating Committee will consider director candidates recommended by stockholders.To have a candidate considered by the Corporate Governance and Nominating Committee, a stockholder must submit the recommendation in writing and must include the following information: ● The name of the stockholder and evidence of the person’s ownership of Company stock, including the number of shares owned and the length of time of ownership; and ● The name of the candidate, the candidate’s resume or a listing of his or her qualifications to be a director of the Company and the person’s consent to be named as a director if selected by the Corporate Governance and Nominating Committee and nominated by the Board of Directors. The stockholder recommendation and information described above must be sent to the Secretary of the Company at 529 Fifth Avenue, 8th Floor, New York, NY, 10017 and must be received by the Secretary not less than 60 days nor more than 90 days prior to the anniversary date of the Company’s most recent annual meeting of shareholders. Nominees may be suggested by directors, members of management, or stockholders (as discussed above).In identifying and considering each potential candidate for nomination to the Board of Directors (including those recommended by stockholders), the Corporate Governance and Nominating Committee considers, in addition to the requirements set out in the Company’s Corporate Governance Guidelines and its charter, the nominee’s judgment, integrity, independence, understanding of the Company’s business or other related industries, quality of experience, the needs of the Company, the range of talent and experience already represented on the Board of Directors, and such other factors it determines are pertinent in light of the then current needs of the Board.The Corporate Governance and Nominating Committee will also take into account the ability of a Director to devote the time and effort necessary to fulfill his or her responsibilities to the Company. Code of Ethics The Company has adopted a “Code of Business Conduct and Ethics,” which applies to the Board of Directors and the Company’s officers and employees (the “Code of Ethics”). The Code of Ethics is intended to focus the Board of Directors, the individual directors and the Company’s executive officers and employees on areas of ethical risk, help them recognize and deal with ethical issues, provide mechanisms to report unethical conduct, and foster a culture of honesty and accountability. The Code of Ethics covers areas of personal conduct relating to service on the Board of Directors and as an executive officer or employee of the Company, including conflicts of interest, unfair or unethical use of corporate opportunities, strict maintenance of confidential information, compliance with laws and regulations and oversight of ethics and compliance by employees of the Company. 10 The full text of the Code of Ethics is available on our website at www.bonds.com or in print upon written request addressed to the Secretary of the Company, without charge to any person. Requests should be addressed to Bonds.com Group, Inc., Attn: Secretary, 529 5th Avenue, 8th floor, New York, NY 10017. Corporate Governance Guidelines The Company has adopted Corporate Governance Guidelines, which provide guidelines on director qualifications and expectations, responsibilities of key board committees, director compensation, and other subjects concerning corporate governance.The full text of the Corporate Governance Guidelines are available on the Company’s website, at www.bondsgroupinc.com under the headings “Investor Relations/Corporate Governance” or in print upon written request addressed to the Secretary of the Company, without charge to any person.Requests should be addressed to Bonds.com Group, Inc., Attn: Secretary, 529 Fifth Avenue, 8th Floor, New York, NY 10017. Board Leadership Structure Our Chief Executive Officer isa Co-Chairmanof our Board.Additionally, a non-employee director serves as our other Co-Chairman.Neither of our Co-Chairmen are independent directors under the listing standards of the NYSE or NASDAQ.Currently, our Board is comprised of seven directors, two of whom satisfy such independence standards.Accordingly, we have not formally appointed a lead independent director.We are not currently subject to any requirements that a majority of our Board be comprised of independent directors.However, a majority of our Board is comprised of non-employee directors.Additionally, the Company and certain of our stockholders are subject to agreements regarding the size and composition of our Board of Directors (which are described elsewhere in this proxy statement).In light of these factors, and based on our size and stage of development, we believe that our Board leadership structure is appropriate for the time being.As the Company grows, we anticipate adding additional independent directors.Ultimately, we anticipate that we will have a majority of independent directors, including a lead independent director or an independent director as the Chairman of our Board. Board Role in Risk Oversight Our Board of Directors has delegated responsibility for risk oversight to our Audit Committee. We anticipate that our Audit Committee will work with management to identify, monitor and address key risks, and that management or our Audit Committee will periodically report to the Board on these matters. PROPOSAL 2 AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK WE ARE AUTHORIZED TO ISSUE FROM 300,000,,500,000,000 Proposal Currently, our Certificate of Incorporation authorizes the issuance of 300,000,000 shares of common stock.Proposal No. 2 is to approve the amendment of our Certificate of Incorporation to increase the number of shares of common stock the Company is authorized to issue from 300,000,000 to 1,500,000,000.The amendment to our Certificate of Incorporation will be effected by filing a Certificate of Amendment with the Secretary of State of the State of Delaware.The Certificate of Amendment is attached to this Proxy Statement as Appendix A.The increase of our authorized shares of common stock from 300,000,000 to 1,500,000,000 will allow us to satisfy certain covenants we have agreed to in favor of existing security holders, to satisfy future capital raising requirements and to ensure that sufficient shares of common stock are available for future issuance by the Company.Our Board of Directors has determined that the amendment of our Certificate of Incorporation to increase our authorized shares of common stock from 300,000,000 to 1,500,000,000 is advisable and in the best interest of the Company and has recommended that our stockholders approve the amendment. Background 11 As we have previously disclosed in our filings with the United States Securities and Exchange Commission, our revenue alone is not sufficient to support our operations and historically we have satisfied our capital and liquidity requirements through equity and debt financings.As we have also previously disclosed, we will need to raise additional capital to satisfy our working capital needs.As part of the Company’s capital raising efforts, on February 2, 2011 and March 7, 2011, we raised additional capital through the sale of Series D Convertible Preferred Stock and consummated related transactions (the “Series D Financing”).The terms of the Series D Financing, which are described in more detail below, require us to seek to increase our authorized shares of common stock from 300,000,000 to at least 1,000,000,000.Additionally, we anticipate that future capital raising transactions will require us to have in excess of 1,000,000,000 shares of common stock authorized for issuance.Accordingly, we are seeking to amend our Certificate of Incorporation to increase the number of shares of common stock we are authorized to issue from 300,000,000 to 1,500,000,000. The Series D Financing On February 2, 2011, we consummated a group of related transactions pursuant to which, among other things, we: ● sold 65 units for an aggregate purchase price of $6,500,000 to two accredited investors, with each unit (each a “Unit”) comprised of (a) warrants to purchase 1,428,571.429 shares of our common stock, par value $0.0001 per share, at an initial exercise price of $0.07 per share (the “Common Stock Warrants”), and (b) 100 shares of a newly-created class of preferred stock designated as Series D Convertible Preferred Stock (the “Series D Preferred”); ● issued 22.5 Units in exchange for (a) all of the outstanding shares of our Series B Convertible Preferred Stock, par value $0.0001 per share (the “Series B Preferred”), and (b) certain outstanding warrants to purchase shares of our common stock; ● issued 12.5 units (each a “Series D-1 Unit”) comprised of (a) warrants to purchase 14,285.714 shares of our Series A Participating Preferred Stock, par value $0.0001 per share (the “Series A Preferred”), at an initial exercise price of $7.00 per share (the “Series A Warrants”) and (b) 100 shares of a newly-created class of preferred stock designated Series D-1 Convertible Preferred Stock, par value $0.0001 per share (the “Series D-1 Preferred”), in exchange for (a) all of the outstanding shares of our Series B-1 Convertible Preferred Stock, par value $0.0001 per share (the “Series B-1 Preferred”), and (b) certain outstanding warrants to purchase shares of our Series A Preferred; and ● acquired substantially all of the assets of Beacon Capital Strategies, Inc. (through an indirect wholly-owned subsidiary) in exchange for issuing 10,000 shares of a newly-created class of preferred stockdesignated as Series C Convertible Preferred Stock, par value $0.0001 per share (the “Series C Preferred”). The Company’s Sale of Units. On February 2, 2011, we entered into a Unit Purchase Agreement (the “Unit Purchase Agreement”) with Oak Investment Partners XII, Limited Partnership (“Oak”) and GFINet Inc. (“GFI”).Pursuant to the Unit Purchase Agreement, among other things, on February 2, 2011, we sold to Oak and GFI an aggregate of 65 Units for a total purchase price of $6,500,000. The shares of Series D Preferred included in the Units issued pursuant to the Unit Purchase Agreement are subject to the restriction that they may not be converted into shares of common stock until the Company’s authorized shares of common stock are increased from 300,000,000 to at least 1,000,000,000 (the “Conversion Restriction”), and the Common Stock Warrants included in the Units issued pursuant to the Unit Purchase Agreement are subject to the restriction that they may not be exercised for shares of common stock until the Company’s authorized shares of common stock are increased from 300,000,000 to at least 1,000,000,000 (the “Exercise Restriction”). 12 Subject to the Conversion Restriction, the shares of Series D Preferred included in the Units issued pursuant to the Unit Purchase Agreement are initially convertible for an aggregate of approximately 92,857,143 shares of our common stock, and, subject to the Exercise Restriction, the Common Stock Warrants included in the Units issued pursuant to theUnit PurchaseAgreement are initially exercisable for an aggregate of approximately 92,857,143 shares of our Common Stock. The Common Stock Warrants issued pursuant to the Unit Purchase Agreement include provisions, among other things, (a) permitting the holder to exercise such Common Stock Warrant through a cashless “net exercise election,” (b) providing that, for a period of 18 months following the date of the Unit Purchase Agreement, if the Company issues shares of common stock (or is deemed to issue shares of common stock) for a price per share less than $0.07, then the exercise price of the Common Stock Warrants will be reduced by a customary “weighted-average” antidilution formula (subject to certain exempted issuances), and (c) until such time as the Exercise Restriction no longer applies, if the Company undergoes certain changes of control the holder may require the Company to redeem the Common Stock Warrant for such amount as the holder thereof would have received in the change of control had the Common Stock Warrant been exercised immediately prior thereto. In addition to providing for the sale of the Units, the Unit Purchase Agreement contains representations and warranties and covenants of the Company in favor of Oak and GFI.The covenants set forth in the Unit Purchase Agreement include, without limitation, the following: ● For so long as Oak or GFI owns any of the shares of Series D Preferred, Common Stock Warrants or the shares of common stock issuable upon conversion or exercise thereof, the Company is required to timely file all reports it is required to file with the SEC pursuant to the Securities Exchange Act of 1934 (as amended, the “1934 Act”), and the Company is prohibited from terminating its status as an issuer required to file reports under the 1934 Act even if the 1934 Act or the rules and regulations thereunder would otherwise permit such termination. ● The Company is prohibited from selling any additional securities pursuant to the Series D Financing without the prior written consent of each of Oak, GFI and UBS Americas, Inc.; provided, however, that until March 31, 2011, the Company may sell, without the prior written consent of such parties (a) up to an aggregate of 50 additional Units (at the same purchase price and on substantially identical terms to those set forth in the Unit Purchase Agreement (and in no event on terms more favorable than those set forth in the Unit Purchase Agreement)) to certain potential investors, and (b) up to an aggregate of 5 additional Units (at the same purchase price and on substantially identical terms to those set forth in the Unit Purchase Agreement (and in no event on terms more favorable than those set forth in the Unit Purchase Agreement)) to certain individuals approved by each Oak, GFI and UBS Americas, Inc ● Other than Series C Preferred, Series D Preferred, Series D-1 Preferred, the Common Stock Warrants, and Series A Warrants, the Company is prohibited from selling any warrants, convertible debt or other securities convertible into the Company’s Common Stock that include dilution protection provisions other than provisions relating to stock splits, reclassifications, stock dividends and other like kind events. ● Subject to certain limitations, the Company is required to defend, protect, indemnify and hold harmless Oak, GFI and each other holder of the securities acquired pursuant to the Unit Purchase Agreement from and against any and all actions, causes of action, suits, claims, losses, costs, penalties, fees, liabilities and damages, and expenses in connection therewith incurred by any such party as a result of, or arising out of, or relating to (a) any misrepresentation or breach of any representation or warranty made by the Company in this Unit Purchase Agreement, (b) any breach of any covenant, agreement or obligation of the Company contained in the Unit Purchase Agreement or the Series D Stockholders’ Agreement, or (c) any cause of action, suit or claim brought or made against such party by a third party and arising out of or resulting from (i) the execution, delivery, performance or enforcement of the Unit Purchase Agreement, (ii) any transaction financed or to be financed in whole or in part, directly or indirectly, with the proceeds 13 of the issuance of the securities contemplated by the Unit Purchase Agreement, (iii) the status of Oak, GFI or another holder of the securities contemplated by the Unit Purchase Agreement as an investor in the Company, or (iv) the exchange of Series B Preferred Stock for Series D Preferred Stock pursuant to the Exchange Agreement. ● In the event the conclusion, settlement or determination of any action, suit, proceeding, arbitration or dispute between the Company and Duncan-Williams, Inc. results in the Company issuing shares of capital stock to Duncan-Williams, Inc. or any of its affiliates, the Company is required to issue (and take such steps as are necessary in order to issue) to each of Oak and GFI such number of shares of capital stock and rights to acquire shares of capital stock of the same type and with the same terms as are then held by such buyer so that such buyer’s fully-diluted ownership percentage as of the time immediately prior to the issuance to Duncan Williams, Inc. is not decreased by such issuance. The Company’s Exchange of Units and Series D-1 Units for Certain Outstanding Securities. On February 2, 2011, in connection with and as a condition to the transactions contemplated by the Unit Purchase Agreement, we entered into an Exchange Agreement (the “Exchange Agreement”) with UBS Americas, Inc. (“UBS”), Bonds MX, LLC (“Bonds MX”) and Robert Jones (“Jones”).Pursuant to the Exchange Agreement, among other things, on February 2, 2011, we (a) issued 22.5 Units in exchange for all of the outstanding shares of our Series B Preferred and certain outstanding warrants to purchase shares of our common stock, and (b) issued 12.5 Series D-1 Units in exchange for all of the outstanding shares of our Series B-1 Preferred and certain outstanding warrants to purchase shares of our Series A Preferred. The Series D Preferred and Series D-1 Preferred and the Common Stock Warrants included in the Units and Series D-1 Units issued pursuant to the Exchange Agreement are subject to the Conversion Restriction and Exercise Restriction, respectively. The Common Stock Warrants issued pursuant to the Exchange Agreement include provisions, among other things, (a) permitting the holder to exercise such Common Stock Warrant through a cashless “net exercise election,” (b) providing that, for a period of 18 months following the date of the Exchange Agreement, if the Company issues shares of common stock (or is deemed to issue shares of common stock) for a price per share less than $0.07, then the exercise price of the Common Stock Warrants will be reduced by a customary “weighted-average” antidilution formula (subject to certain exempted issuances), and (c) until such time as the Exercise Restriction no longer applies, if the Company undergoes certain changes of control the holder may require the Company to redeem the Common Stock Warrant for such amount as the holder thereof would have received in the change of control had the Common Stock Warrant been exercised immediately prior thereto. Subject to the Conversion Restriction, the shares of Series D Preferred included in the Units issued pursuant to the Exchange Agreement are initially convertible for an aggregate of approximately32,142,857 shares of our Common Stock, and subject to the Exercise Restriction, the Common Stock Warrants included in the Units issued pursuant to the Exchange Agreement are initially exercisable for an aggregate of 32,142,857 shares of our Common Stock. The shares of Series D-1 Preferred included in the Series D-1 Units issued pursuant to the Exchange Agreement are initially convertible for an aggregate of approximately 178,571 shares of our Series A Preferred, and, subject to the Conversion Restriction and only in certain circumstances, also are initially convertible for an aggregate of approximately 17,857,143 shares of our common stock.The Series A Warrants included in the Series D-1 Units issued pursuant to the Exchange Agreement are initially exercisable for an aggregate of approximately 178,571 shares of our Series A Preferred. The Series A Warrants issued pursuant to the Exchange Agreement include provisions, among other things, (a) permitting the holder to exercise such Series A Warrant through a cashless “net exercise election,” and (b) providing that, for a period of 18 months following the date of the Exchange Agreement, if the Company issues shares of common stock (or is deemed to issue shares of common stock) for a price per share less than $0.07, then the exercise price of the Series A Warrants will be reduced by a customary “weighted-average” antidilution formula (subject to certain exempted issuances). 14 In addition to providing for the issuance of the of the Units and Series D-1 Units in exchange for the Series B Securities and Series B-1 Securities, the Exchange Agreement contains representations and warranties and covenants of the Company in favor of UBS, Bonds MX and Jones.The covenants set forth in the Exchange Agreement substantially similar to those set forth in the Unit Purchase Agreement. Cautionary Statements We have filed the Unit Purchase Agreement and Exchange Agreement referenced above and the Asset Purchase Agreement referenced below (the “Transaction Agreements”) as exhibits to a Current Report on Form 8-K filed with the United States Securities and Exchange Commission on February 8, 2011.The Transaction Agreements, and other documents and instruments related to the Series D Financing, were filed as exhibits to such Current Report to provide information regarding their respective terms and the terms of the related transactions.They are not intended to provide any other factual information regarding the Company. The representations, warranties and covenants contained in the Transaction Agreements were made only for purposes of such agreements and as of specific dates, were solely for the benefit of the parties to such agreements, and are subject to limitations agreed upon by the contracting parties, including being qualified, modified or limited by disclosures exchanged between the parties in connection with the execution thereof. The representations and warranties may have been made for the purposes of allocating contractual risk between the parties to the agreement and not necessarily for establishing these matters as facts, and may be subject to standards of materiality applicable to the contracting parties that differ from those applicable to investors. Investors should not rely on the representations, warranties and covenants or any descriptions thereof as characterizations of the actual state of facts or condition of the Company or any of their respective subsidiaries or affiliates. Moreover, information concerning the subject matter of the representations and warranties may change after the date of the Transaction Agreements, which subsequent information may or may not be fully reflected in the Company’s public disclosures. Accordingly, the representations and warranties in the Transaction Agreements should not be viewed or relied upon as statements of actual facts or the actual state of affairs of the Company or any of its subsidiaries or affiliates. Additional Description of Series C Preferred, Series D Preferred, Series D-1 Preferred, Common Stock Warrants and Series A WarrantsIssued in the Series D Financing Descriptions of our Series C Preferred, Series D Preferred, Series D-1 Preferred, Common Stock Warrants and Series A Warrants issued in the Series D Financing are set forth below. Series C Preferred. Authorized Shares; Contingent Rights. The number of authorized shares of Series C Preferred is 10,000, all of which are outstanding.The number of shares which may be issued upon conversion of the Series C Preferred and the amount which the Series C Preferred is entitled to upon a liquidation, dissolution, winding up or change of control is contingent and will be determined based on the gross revenue of the business we operate using the assets acquired from Beacon Capital Strategies, Inc. during a trailing eighteen-month period measured as of a date (the “Determination Date”) to occur during the 30-month period following the date of the Asset Purchase Agreement.Pursuant to the terms of the Series C Preferred, such revenue as of the Determination Date is used to calculate a “Conversion Value.” The maximum number of shares of common stock which may be issued upon conversion of the Series C Preferred is 100,000,000. Ranking. The Series C Preferred rank senior to our outstanding Series APreferredand all shares of our common stock and junior to our Series D Preferred and Series D-1 Preferred with respect to dividend rights and rights on liquidation, winding−up, dissolution and the consummation of a change of control. Dividends. On and after the Determination Date, the Company may not pay dividends on any share of common stock or any other class of capital stock expressly ranking junior to the Series C Preferred unless the holders of Series C Preferred first or simultaneously receive an equivalent dividend. Liquidation Preference– Prior to Determination Date.In the event we voluntarily or involuntarily liquidate, dissolve or wind up prior to the Determination Date, subject to the rights of holders shares of Series D Preferred and Series D-1 Preferred, the holders of Series C Preferred shall be entitled to a liquidation preference equal to the greater of (a) the sum of (1) $4,000,000 plus (2) the Conversion Value; provided that such aggregate amount shall in no event be greater than $10,000,000, and (b) the sum of (1) $4,000,000 plus (2) the amount which such holders would have received in such liquidation, dissolution or winding up had all holders of Series C Preferred converted their shares of Series C Preferred into shares of common stock on the date immediately preceding such liquidation, dissolution or winding up and the Conversion Value was determined at such time (without regard to the Conversion Restriction) (such aggregate amount, the “Pre-Determination Date Liquidation Preference”). Liquidation Preference – On or After Determination Date.In the event we voluntarily or involuntarily liquidate, dissolve or wind up on or after the Determination Date, subject to the rights of holders of Series D Preferred and Series D-1 Preferred, the holders of Series C Preferred shall be entitled to a liquidation preference equal to the greater of (a) the sum of (1) $4,000,000 plus (2) the product of the aggregate number of shares issuable upon conversion of the Series C Preferred multiplied by $0.10, provided, however, that such aggregate amount shall in no event be greater than $10,000,000, and (b) the amount which such holders would have received in such liquidation, dissolution or winding up had all holders of Series C Preferred converted their shares of Series C Preferred into shares of Common Stock on the date immediately preceding such liquidation, dissolution or winding up (without regard to the Conversion Restriction) and the Conversion Value was determined at such time (such aggregate amount, the “Post-Determination Date Liquidation Preference”). Liquidation Preference – Certain Changes of Control. Upon certain changes of control, subject to the rights of holders of Series D Preferred and Series D-1 Preferred, the holders of Series C Preferred shall be entitled to a liquidation preference equal to: (a) in the event such change of control occurs prior to the Determination Date and prior to the date eight months after February 2, 2011, the greater of (1) the Pre-Determination Date Liquidation Preference and (2) $6,000,000; (b) in the event such change of control occurs prior to the Determination Date and on or after the date eight months after February 2, 2011 but prior to the date twenty months after February 2, 2011, an amount equal to the greater of (1) the Pre-Determination Date Liquidation Preference and (2) $8,000,000; (c) in the event such change of control occurs prior to the Determination Date and on or after the date twenty months after the February 2, 2011, an 15 amount equal to the greater of (1) the Pre-Determination Date Liquidation Preference and (2) $10,000,000; and (d) in the event such change of control occurs on or after the Determination Date, an amount equal to the Post-Determination Date Liquidation Preference (collectively, the “Change of Control Liquidation Preference”). Voting Rights.Prior to the determination date, holders of Series C Preferred have the right to vote with holders of Common Stock on the basis of 1,250 votes per share of Series C Preferred on all matters brought before our stockholders and, after the Determination Date, holders of Series C Preferred have the right to vote with holders of our common stock on an as-converted basis on all matters brought before our stockholders (without regard to the Conversion Restriction), except as otherwise required by law.In addition, the holders of Series C Preferred will vote as a separate class in connection with certain protective provisions described below and as otherwise required by law, and vote as a single class with the holders of Series C Preferred on other protective provisions described below. Protective Provisions – Series C Preferred Separate Class Vote.So long as any holder of Series C Preferred continues to hold at least 25% of the shares of Series C Preferred that such holder purchased from the Company, we are prohibited from taking the following actions without the prior written consent of at least 67% of the then outstanding shares of Series C Preferred: (i) alter the rights, privileges or preferences of the Series C Preferred; (ii) create or issue any new class of shares that are senior or on par with the Series C Preferred, or reclassifies shares of Series A Preferred or common stock into such shares; (iii) adversely affects or would result in any disproportionate adverse consequences for the holders of Series C Preferred (solely in respect of their rights as stockholders); or (iv) alters or amends the foregoing protective provisions. Protective Provisions – Series C Preferred, Series D Preferred and Series D-1 Preferred Class Vote.So long as any holder of Series C Preferred continues to hold at least 25% of the shares of Series C Preferred that such holder purchased from the Company, we are prohibited from taking the following actions without the prior written consent of at least 67% of the then outstanding shares of Series C Preferred, Series D Preferred and Series D-1 Preferred (voting together as a single class on an as-converted basis): (i) authorize or pay any dividends with respect to shares of our common stock or Series A Preferred; (ii) consummate a merger or consolidation involving a change of control, sell all or substantially all of the Company’s assets, liquidate, dissolve or wind up the Company or take certain actions with respect to a bankruptcy of the Company; (iii) incur indebtedness for borrowed money unless the Corporation would have, after giving effect to such incurrence, an EBITDA-to-interest ratio of at least 2:1; (iv) any action that results in the repurchase or redemption by the Company of equity securities of the Company, except (a) to the extent permitted by the Stockholders Agreement, or (b) as approved by the Company’s Board of Directors, including the Oak Designee or Series D Designee; or (v) any action that results in a material change to the Company’s principal business, except as approved by the Company’s Board of Directors including the consent of the Oak Designee or Series D Designee. 16 The Company is not required to obtain such written consent if, in connection with any of the foregoing, the holders of shares of Series C Preferred would receive proceeds in an amount equal to at least the Change of Control Liquidation Preference. Voluntary Conversion.Subject to the Conversion Restriction, all (and not less than all) shares Series C Preferred are initially convertible at the option of the holders of a majority of the shares of Series C Preferred into such number of shares common stock as equals the Conversion Value divided by the conversion price of $0.10 per share; provided that, for a period of 18 months following the date of the issuance of the Series C Preferred, if the Company issues shares of common stock (or is deemed to issue shares of common stock) for a price per share less than $0.10, then the conversion price of the Series C Preferred will be reduced by a customary “weighted-average” antidilution formula (subject to certain exempted issuances).The conversion price of the Series C Preferred also is subject to adjustment for stock dividends, splits, combinations and similar events. Mandatory Conversion.Subject to the Conversion Restriction, all shares of Series C Preferred are mandatorily convertible into shares of our common stock if and when (a) our shares of common stock are listed on a national securities exchange and trade with a closing price of at least 200% of the optional conversion price then in effect for a period of 180 consecutive trading days on average trading volume of not less than 250,000 shares per day and (b) our common stock has an aggregate market value of at least $40,000,000 as of the last day of such 180-trading day period. Series D Preferred and Series D-1 Preferred Authorized Shares. The number of authorized shares of Series D Preferred is 14,500,9,150 of which are outstanding.The number of authorized shares of Series D-1 Preferred is 1,500,1,250 of which are outstanding. The Series D Preferred and Series D-1 Preferred have a “stated value” of $1,000 per share. Ranking. The Series D Preferred and Series D-1 Preferred rank on par with each other and rank senior to all of our outstanding shares of capital stock with respect to dividend rights and rights on liquidation, winding−up, dissolution and the consummation of a change of control. Dividends.Dividends of 8% per annum shall accrue on the Series D Preferred and Series D-1 Preferred but are payable only as, if and when declared by the Company’s Board of Directors, in connection with the conversion thereof (in which case payment shall be in-kind) or as part of the liquidation, dissolution, winding up or change of control preference summarized below (this accruing dividend shall increase to 12% per annum if Proposal No. 2 is not approved). Liquidation Preference.Holders of shares of Series D Preferred and Series D-1 Preferred shall be entitled to a preferential payment (prior to any payment to holders of Series C Preferred, Series A Preferred or Common Stock) upon a liquidation, dissolution, winding up or change of control, which payment shall be equal to the greater of (a) 120% of the sum of the “stated value” of their shares plus all accrued but unpaid dividends thereon, and (b) the amount that would have been received by the holder had they optionally converted their shares of Series D Preferred or Series D-1 Preferred into Common Stock prior to the liquidation or change of control (without regard to the Conversion Restriction). Voting Rights.Holders of Series D Preferred have the right to vote with holders of common stock on an as-converted basis on all matters brought before our stockholders (without regard to the Conversion Restriction), except as otherwise required by law.The holders of Series D-1 Preferred do not have the right to vote for the election of directors or any other matters presented to our stockholders generally.The holders of Series D Preferred and Series D-1 Preferred vote as a separate class in connection with certain protective provisions described below and as otherwise required by law, and vote as a single class with the holders of Series C Preferred on other protective provisions described below. Protective Provisions – Series D Preferred and Series D-1 Preferred Separate Class Vote.So long as at least 25% of the shares of Series D Preferred and Series D-1 Preferred originally issued remain outstanding, we are prohibited from taking the following actions without the prior written consent of at least 93% of the then outstanding shares of Series D Preferred and Series D-1 Preferred voting as a single class: 17 (i) alter the rights, privileges or preferences of the Series D Preferred or Series D-1 Preferred; (ii) create or issue any new class of shares that are senior or on par with the Series D Preferred or Series D-1 Preferred, or reclassifies shares of Series A Preferred or common stock into such shares; (iii) adversely affects or would result in any disproportionate adverse consequences for the holders of Series D Preferred or Series D-1 Preferred (solely in respect of their rights as stockholders); or (iv) alters or amends the foregoing protective provisions. Protective Provisions – Series C Preferred, Series D Preferred and Series D-1 Preferred Class Vote.So long as any holder of Series D Preferred or Series D-1 Preferred continues to hold at least 25% of the shares of Series D Preferred or Series D-1 Preferred that such holder purchased from the Company, we are prohibited from taking the following actions without the prior written consent of at least a 67% of the then outstanding shares of Series C Preferred, Series D Preferred and Series D-1 Preferred (voting together as a single class on an as-converted basis): (i) authorize or pay any dividends with respect to shares of our common stock or Series A Preferred; (ii) consummate a merger or consolidation involving a change of control, sell all or substantially all of the Company’s assets, liquidate, dissolve or wind up the Company or take certain actions with respect to a bankruptcy of the Company; (iii) incur indebtedness for borrowed money unless the Corporation would have, after giving effect to such incurrence, an EBITDA-to-interest ratio of at least 2:1; (iv) any action that results in the repurchase or redemption by the Company of equity securities of the Company, except (a) to the extent permitted by the Stockholders Agreement, or (b) as approved by the Company’s Board of Directors, including the Oak Designee or Series D Designee; or (v) any action that results in a material change to the Company’s principal business, except as approved by the Company’s Board of Directors including the consent of the Oak Designee or Series D Designee. The Company is not required to obtain such written consent if, in connection with any of the foregoing, the holders of shares of Series C Preferred would receive proceeds in an amount equal to at least the Change of Control Liquidation Preference. Voluntary Conversion.The Series D Preferred and Series D-1 Preferred each have a “stated value” of $1,000 per share and, subject to the Conversion Restriction, are convertible at the option of the holder into such number of shares of common stock as equals the quotient of (a) such stated value plus all accrued but unpaid dividends, divided by (b) an initial conversion price of $0.07 per share; provided that, for a period of 18 months following the date of the Unit Purchase Agreement, if the Company issues shares of Common stock (or is deemed to issue shares of Common Stock) for a price per share less than $0.07, then theconversion price of the Series D Preferred and Series D-1 Preferred will be reduced by a customary “weighted-average” antidilution formula (subject to certain exempted issuances).The conversion price of the Series D Preferred and Series D-1 Preferred also is subject to adjustment for stock dividends, splits, combinations and similar events. Mandatory Conversion.Subject to the Conversion Restriction, all shares of Series D Preferred are mandatorily convertible into shares of our common stock if and when (a) our shares of common stock are listed on a national securities exchange and trade with a closing price of at least 200% of the optional conversion price then in effect for a period of 180 consecutive trading days on average trading volume of not less than 250,000 shares per day and (b) our common stock has an aggregate market value of at least $40,000,000 as of the last day of such 180-trading day period.Additionally, subject to the Conversion Restriction, all shares of Series D-1 Preferred are mandatorily convertible into shares of our Series A Preferred (at an initial conversion price of $7.00 per share) if and 18 when (a) our shares of common stock are listed on a national securities exchange and trade with a closing price of at least 200% of the optional conversion price then in effect for a period of 180 consecutive trading days on average trading volume of not less than 250,000 shares per day and (b) our common stock has an aggregate market value of at least $40,000,000 as of the last day of such 180-trading day period. Common Stock Warrants and Series A Warrants Common Stock Warrants Issued Pursuant to the Series D Financing.As discussed above, each Unit sold in the Series D Financing included a Common Stock Warrant to purchase 1,428,571.43 shares of common stock.Pursuant to the Series D Financing we issued Common Stock Warrants to purchase an aggregate of approximately 130,714,285 shares of our common stock. Exercise Price of the Common Stock Warrants; Adjustments to Exercise Price.The initial exercise price of the Common Stock Warrants is $0.07 per share; provided that, for a period of 18 months following their date of issuance, if the Company issues shares of common stock (or is deemed to issue shares of common stock) for a price per share less than $0.07, then the exercise price of the Common Stock Warrants will be reduced by a customary “weighted-average” antidilution formula (subject to certain exempted issuances).The exercise price of the Common Stock Warrants also is subject to adjustment for stock dividends, splits, combinations and similar events. Exercise Period of the Common Stock Warrants.The Common Stock Warrants are subject to the Exercise Restriction, which means they may not be exercised unless and until the Company amends its Certificate of Incorporation to increase its authorized shares of common stock to at least 1,000,000,000.The Common Stock Warrants will be exercisable for a period of five years from and after such amendment. Net Issue Election.At the election of the holder, the exercise price for the Common Stock Warrants may be paid through a net issue election, in which the exercise price of the Common Stock Warrant is paid by reducing the number of shares issuable upon such exercise based on the extent to which the value of such shares of common stock exceed the exercise price. Redemption Right.If the Company consummates a change of control prior to the date on which our authorized shares of common stock are increased to at least 1,000,000,000 and the Exercise Restriction is removed, the holders of the Common Stock Warrants have the right to require the Company to redeem their Common Stock Warrants for a purchase price equal to the amount which the holder would have received in respect of the shares of common stock otherwise issuable on exercise thereof had they exercised prior to such change of control (minus the applicable exercise price of the Common Stock Warrants). Series A Warrants Issued Pursuant to the Series D Financing.As discussed above, each Series D-1 Unit sold in the Series D Financing included a Series A Warrant to purchase 14,285.714 shares of our Series A Preferred.Pursuant to the Series D Financing we issued Series A Warrants to purchase an aggregate of approximately 178,571shares of our Series A Preferred. Exercise Price of the Series A Warrants; Adjustments to Exercise Price.The initial exercise price of the Series A Warrants is $7.00 per share; provided that, for a period of 18 months following their date of issuance, if the Company issues shares of common stock (or is deemed to issue shares of common stock) for a price per share less than $0.07, then the exercise price of the Series A Warrants will be reduced by a customary “weighted-average” antidilution formula (subject to certain exempted issuances).The exercise price of the Series A Warrants also is subject to adjustment for stock dividends, splits, combinations and similar events. Exercise Period of the Series A Warrants.The Series A Warrants are exercisable for a period of five years. Net Issue Election.At the election of the holder, the exercise price for the Series A Warrants may be paid through a net issue election, in which the exercise price of the Series A Warrant is paid by reducing the number of shares issuable upon such exercise based on the extent to which the value of such shares exceed the exercise price. 19 Series D Stockholders Agreement. In connection with and as a condition to the transactions contemplated by the Unit Purchase Agreement and the Exchange Agreement, on February 2, 2011, the Company, Oak, GFI, UBS, Bonds MX and Jones entered into a Series D Stockholders’ Agreement setting forth certain agreements among and between the Company and such stockholders (the “Stockholders Agreement”). Pursuant to the Stockholders Agreement, in the event that Oak, GFI, UBS, Bonds MX or Jones (the “Series D Stockholders”) seeks to sell its shares of Series D Preferred or Series D-1 Preferred or warrants to purchase shares of Series D Preferred or Series D-1 Preferred, each other Series D Stockholder shall have the right to sell a pro rata portion of its similar securities along with the selling Series D Stockholder.Alternatively, the Company, at its option, may redeem the applicable securities from the other Series D Stockholders and the selling Series D Stockholder would be permitted to sell his, her or its shares free of such obligation.The foregoing obligations do not apply to transfers pursuant to Rule 144, transfers to certain permitted transferees, bona fide pledges and pledges outstanding as of the date of the Stockholders’ Agreement.Such obligations also do not apply to sales of less than 10% of the securities held by the selling Series D Stockholder. The Stockholders Agreement requires the Company to offer the Series D Stockholders the right to participate on a pro rata basis (based on its fully diluted shares of preferred stock relative to the total number of fully diluted shares of the Company) in future issuances of equity securities by the Company. The foregoing right does not apply to issuance of equity securities (a) in connection with any acquisition of assets of another person, whether by purchase of stock, merger, consolidation, purchase of all or substantially all of the assets of such person or otherwise approved by the Company’s Board of Directors and the requisite holders of the Series D Preferred to the extent required under the Certificate of Designation of the Series D Convertible Preferred Stock and Series D-1 Convertible Preferred Stock, (b) Exempted Securities (as such term is defined in the Certificate of Designation of the Series D Convertible Preferred Stock and Series D-1 Convertible Preferred Stock), (c) in an underwritten public offering with gross proceeds of at least $50,000,000 and a market capitalization of at least $175,000,000, and (d) approved by holders of a majority of the shares of Series D Preferred.The Company may elect to consummate the issuance of equity securities and subsequently provide the Series D Stockholders their right to participate.The foregoing right to participate under the Stockholders Agreement shall terminate on such date as of which less than 25% of the shares of Series D Preferred remain outstanding. Pursuant to the Stockholders Agreement, for so long as the Series D Stockholders collectively own at least 25% of the shares of Series D Preferred issued pursuant to the Unit Purchase Agreement or Exchange Agreement or 25% of the shares of Common Stockissued upon the conversion thereof, (a) the Company is required to nominate and use its reasonable best efforts to cause to be elected and cause to remain a director on the Company’s Board of Directors and (b) each Series D Stockholder is required to vote all shares of voting capital stock of the Company owned by it, so as to elect, and not to vote to remove, one person designated in writing collectively by the Series D Stockholders (the “Series D Designee”).Subject to the following sentence, the consent of each of the Series D Stockholders holding at least 8% of the outstanding shares of Series D Preferred as of the date of the Stockholders Agreement shall be required in respect of the designation of the Series D Designee.Notwithstanding the foregoing, for so long as Oak continues to own at least 25% of the shares of Series D Preferred acquired by it pursuant to the Unit Purchase Agreement or 25% of the Common Stock issued upon the conversion thereof, the Series D Designee shall be designated by Oak in its sole discretion.Subject to applicable law and the rules and regulations of the Securities and Exchange Commission and any securities exchange or quotation system on which the Company’s 20 securities are listed or quoted, the Series D Designee shall have a right to be a member of each principal committee of the Board of Directors. Pursuant to the Stockholders Agreement, for so long as Oak continues to own at least 25% of the shares of Series D Preferred Stock acquired by it pursuant to the Unit Purchase Agreement or 25% of the Common Stock issued upon the conversion thereof, (a) the Company is required to nominate and use its reasonable best efforts to cause to be elected and cause to remain a director on the Company’s Board of Directors and (b) each Series D Stockholder is required to vote all shares of voting capital stock of the Company owned by it, so as to elect, and not to vote to remove, one person designated by Oak (the “Oak Designee”), which Oak Designee shall, for the avoidance of doubt, be in addition to Oak’s rights in respect of the Series D Designee. So long as any Series D Stockholder holding at least 8% of the outstanding shares of Series D Preferred or Series D-1 Preferred as of the date of the Stockholders Agreement owns at least 25% of the shares of Series D Preferred Stock or Series D-1 Preferred Stock, respectively, acquired by it pursuant to the Unit Purchase Agreement or Exchange Agreement, such Series D Stockholder shall have the right to appoint one non-voting representative to attend each meeting of the Board of Directors and each committee thereof (an “Investor Observer”).Each Investor Observer will be entitled to receive copies of all notices, minutes, consents and other materials and information that the Company provides to the Board; provided that (x) the Investor Observer shall execute a confidentiality agreement in a form reasonably acceptable to the Company and the investor designating such Investor Observer, and (y) the Company may require such Investor Observer to be recused from any meeting and may redact such materials on advice of counsel in connection with matters involving the attorney-client privilege or conflicts of interest. Additionally, if, after the date of the Stockholders Agreement, any person acquires shares of Series A Preferred, Series D Preferred or Series D-1 Preferred, the Company shall use its reasonable best efforts to have such stockholder become a party to the Stockholders Agreement.Additionally, the Company is prohibited from issuing any shares of Series D Preferred or Series D-1 Preferred without the prior consent of the Series D Stockholders (other than as permitted by the Unit Purchase Agreement) and unless such purchaser becomes a party to the Stockholders Agreement. Amended and Restated Registration Rights Agreement. In connection with and as a condition to the transactions contemplated by the Unit Purchase Agreement and the Exchange Agreement, on February 2, 2011, the Company entered into an Amended and Restated Registration Rights Agreement with Oak, GFI, UBS, Bonds MX and Jones (the “Amended and Restated Registration Rights Agreement”).The Amended and Restated Registration Rights Agreement requires the Company to file a registration statement with Securities and Exchange Commission covering the resale of all of the shares of Common Stock issuable upon conversion of the shares of Series D Preferred and Series D-1 Preferred and the exercise of the Common Stock Warrants sold to Oak, GFI, UBS (with respect to Common Stock issuable upon conversion of shares of Series D-1 Preferred only), Bonds MX and Jones.The Company is required to file such registration statement not later than August 7, 2011.The Amended and Restated Registration Rights Agreement amended, restated and replaced the Registration Rights Agreement, dated as of October 19, 2010, by and among the Company, UBS Americas, Bonds MX and Jones. The Amended and Restated Registration Rights Agreement also provides Oak, GFI, UBS, Bonds MX and Jones “piggy back” registration rights with respect to certain registration statements filed by the Company for its own sale of shares of Common Stock or resales of shares of Common Stock by other stockholders, and also contains other customary undertakings and restrictions with respect to the Company. The Company’s Acquisition of the Assets from Beacon Capital Strategies, Inc. On February 2, 2011, the Company entered into an Asset Purchase Agreement (the “Asset Purchase Agreement”) by and among the Company, Bonds MBS, Inc., an indirect wholly-owned subsidiary of the Company (“Bonds MBS”), and Beacon Capital Strategies, Inc. (“Beacon”).Oak is a significant stockholder of Beacon. Our entry into the Asset Purchase Ageeement was a condition to the closing of the investments under the Unit Purchase Agreement. 21 Pursuant to the Asset Purchase Agreement, among other things, on February 2, 2011, the Company (through Bonds MBS) purchased intellectual property and other intangible assets from Beacon.Beacon previously was engaged in the development and offering of an electronic trading platform for trades in fixed income securities.As consideration for the purchase of assets from Beacon pursuant to the Asset Purchase Agreement, the Company, among other things, (a) issued to Beacon 10,000 shares of Series C Preferred, and (b) assumed certain limited liabilities of Beacon.Subject to the same Conversion Restriction as the shares of Series D Preferred and Series D-1 Preferred, the shares of Series C Preferred issued to Beacon are convertible into shares of the Company’s Common Stock and carry a preference (junior to the Series D Preferred and Series D-1 Preferred and on par with the liquidation preference of the Series A Preferred) upon any liquidation, dissolution of winding up of the Company (including certain changes of control which are deemed to be a liquidation).The number of shares of Common Stock for which the Series C Preferred may be converted is contingent, and will be determined based on the future performance ofthe business we plan to operate using the asset acquired from Beacon and our existing assets or other assets we acquire (the “Beacon Business”) (as described in more detail below), with the number of such shares ranging from zero shares to a maximum of 100,000,000 shares (subject to increase in the event the conversion price of the Series C Preferred is reduced pursuant to the antidilution provisions thereof).The amount of the liquidation preference of the Series C Preferred also is contingent, and will be determined based on the future performance of the Beacon Business, but in no event will such liquidation preference be less than $4,000,000. Additionally, the Asset Purchase Agreement contains representations and warranties and covenants of both Beacon in favor of the Company and the Company in favor of Beacon.The covenants set forth in the Asset Purchase Agreement include, without limitation, the following: ● Beacon is prohibited, during the period beginning on the date of the Asset Purchase Agreement and ending on the fifth (5th) anniversary thereof, from directly or indirectly: (a) owning, managing, controlling, participating in, consulting with, rendering services for, or in any other manner engaging in any business that engages in the electronic trading of fixed income securities or otherwise competes with any business activities of the Company or its affiliates; (b) soliciting any person to whom Beacon either sold, provided or solicited to sell or provide any service or product, in each case, for the purpose of selling, providing or soliciting to sell or provide any service or product the same as that sold or provided by the Beacon Business; (c) diverting, recommending, referring or suggesting any customer or prospective customer of services or products provided or sold by the Beacon Business to any person other than the Company; (d) soliciting any Beacon employee hired by the Company to terminate such employment; or (e) knowingly or intentionally damaging or destroying the goodwill of the Company or the Beacon Business with vendors, suppliers, employees, patrons, customers, prospective customers and any others who may at any time have or have had business relations with the Company or the Beacon Business. ● Beacon is required to indemnify, defend and hold the Company and its affiliates harmless from, against and in respect of any and all damages incurred by any the Company arising out of or as a result of: (a) any inaccuracy or misrepresentation in or breach of any representation or warranty made by Beacon in the Asset Purchase Agreement; (b) any breach of any covenant or agreement made by Beacon in the Asset Purchase Agreement; (iii) any liability of Beacon not assumed by the Company pursuant to the Asset Purchase Agreement; and (d) all fees and expenses incident to any of the foregoing or incurred in investigating or attempting to avoid the same or to oppose the imposition thereof, or in enforcing this indemnification.Beacon’s indemnification obligations are subject to significant limitations, including that the Company’s sole recourse with respect to such indemnification is to require Beacon to forfeit up to 2,000 shares of Series C Preferred with respect to most indemnification matters and up to an additional 1,000 shares of Series C Preferred (for a total of 3,000 shares of Series C Preferred) with respect to certain intellectual property-related indemnification matters.Additionally, the Company may not bring any claim for indemnification with respect to breaches of representations or warranties after February 2, 2013. ● The Company is required to indemnify, defend and hold Beacon and its affiliates harmless from, against and in respect of any and all damages incurred by any of them arising out of or as a result of (a) any inaccuracy or misrepresentation in or breach of any representation or warranty made by 22 the Company in the Asset Purchase Agreement; (b) any breach of any covenant or agreement made by either the Company in the Asset Purchase Agreement; and (c) all fees and expenses incident to any of the foregoing or incurred in investigating or attempting to avoid the same or to oppose the imposition thereof, or in enforcing this indemnification.The Company’s indemnification obligations are subject to certain limitations, including that Beacon may not bring any claim for indemnification with respect to breaches of representations or warranties after February 2, 2013. In connection with the acquisition of assets from Beacon, the Company, Bonds MBS and Beacon entered into an Agreement With Respect to Conversion, dated as of February 2, 2011 (the “Determination Agreement”).The Determination Agreement, among other things, sets forth the provisions and procedures for determining the contingent number of shares of Common Stock issuable upon conversion of the Series C Preferred and the contingent liquidation preference of the shares of Series C Preferred.Such contingent number of shares and contingent liquidation preference will be determined based on the gross revenue of the Beacon Business during a trailing eighteen-month period measured from a date (the “Determination Date”) to occur during the 30-month period following the date of the Asset Purchase Agreement.The Determination Date shall be a date determined by Beacon by notice to the Company during such 30-month period; provided that the Determination Date may be triggered by certain events and will in no event be after the last day of such 30-month period.In the event gross revenues of the Beacon Business for such trailing 18-month period as of the Determination Date equal or exceed $3,333,333, then the shares of Series C Preferred shall be convertible into the maximum number of contingent conversion shares and shall carry the maximum liquidation preference.To the extent gross revenues of the Beacon Business for such trailing 18-month period as of the Determination Date are less than $3,333,333, then the number of conversion shares and the amount of the contingent liquidation preference will be reduced. Additionally, pursuant to the Determination Agreement, the Company is required to use commercially reasonable efforts to support the operations of the Beacon Business and to maximize the gross revenue of the Beacon Business and the number of contingent conversion shares and the amount of the contingent liquidation preference.This support requirement includes the requirement to provide working capital to the Beacon Business until the Determination Date of up to $2,000,000, with such working capital expenditures to be consistent with a budget agreed to among the parties, which amount the Company is required to set aside and which may be applied consistent with such budget by the management of the Beacon Business (subject to the discretion of the Strategy Committee discussed below).The Company is also required to continue to fund the Beacon Business’ operations in excess of $2,000,000 if and when it is cash-flow positive.Any changes in the Company’s or its affiliates budgets that negatively impact the Company’s ability to fund the foregoing $2,000,000 commitment shall require the approval of a “Strategy Committee,” which shall be comprised of the Company’s Chief Executive Officer and a person designated by Oak. The Determination Agreement further provides that if the Company materially breaches any of its support obligations, then the number of conversion shares and liquidation preference to which the shares of Series C Preferred are entitled shall be the maximum amounts thereof. Additional Closing Pursuant to Series D Financing On March 7, 2011, the Company sold an additional 4 Units to two accredited investors for an aggregate purchase price of $400,000.Each of these accredited investors became parties to the Stockholders Agreement and the Amended and Restated Registration Rights Agreement. Use of Proceeds from the Series D Financing The cash proceeds to the Company from the Series D Financing were $6,900,000.$239,000 of such amount was used to repay outstanding indebtedness and related interest to John J. Barry, III pursuant to the Amendment and Release dated October 19, 2010, $925,000 of such amount was paid in satisfaction of the Company’s obligations to John J. Barry, IV pursuant to the Amendment and Release dated October 19, 2010, approximately $272,000 of such amount was paid as fees andexpenses of the Series D Financing,and the balance of which we anticipate using for general working capital purposes.The Amendments and Releases dated October 19, 2010 with John J. Barry, III and John J. Barry, IV are described in more detail below under “EMPLOYMENT AGREEMENTS AND 23 POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE-IN-CONTROL – Severance and Separation Arrangements with John J. Barry, IV, Christopher Loughlin and Joseph Nikolson.” The Conversion Restriction and Exercise Restriction As of the Record Date, our Certificate of Incorporation authorizes us to issue 300,000,000 shares of common stock, which amount is less than the aggregate number of shares of common stock we have outstandingplus the number of shares of common stock that would be issuable upon exercise or conversion of alloutstanding options, warrants, rights and shares of preferred stock.Accordingly, the Series C Preferred, Series D Preferred, Series D-1 Preferred and Common Stock Warrants issued pursuant to the Series D Financing are subject to the Conversion Restriction (which prohibits the conversion of the shares of Series C Preferred, Series D Preferred and Series D-1 Preferred until our authorized shares of common stock are increased to at least 1,000,000,000) and the Exercise Restriction (which prohibits the exercise of the Common Stock Warrants until our authorized shares of common stock are increase to at least 1,000,000,000). Notwithstanding the Conversion Restriction and Exercise Restriction, the issuance of the shares of Series C Preferred, Series D Preferred, Series D-1 Preferred and the Common Stock Warrants in the Series D Financing has been consummated, all of such securities are validly issued and outstanding shares, the Company has received the consideration required to be delivered for such securities and such securities are entitled to all rights and privileges thereof other than exercise or conversion.The failure of our authorized shares of common stock to be increased to at least 1,000,000,000 will not have any impact on such matters.Additionally, the terms of the Series C Preferred, Series D Preferred and Series D-1 Preferred have been structured such that holders of those securities would be entitled tothe sameproceeds upon any liquidation, dissolution, winding-up or sale of the Company as if the Conversion Restriction did not apply, and the Common Stock Warrants have been structured so that holders of such securities would be entitled to the same proceeds upon any sale of the Company as if the Exercise Restriction did not apply. Obligations and Voting Agreements Regarding the Authorized Share Increase The Unit Purchase Agreement, Exchange Agreement and Stockholders Agreement entered into by the Company in connection with the Series D Financing contained covenants and obligations requiring the Company to take necessary steps to amend its Certificate of Incorporation to increase its authorized shares of common stock to at least 1,000,000,000 and requiring certain parties to vote in favor of such increase. The Unit Purchase Agreement and Exchange Agreement each include covenants by the Company in favor of Oak, GFI, UBS, Bonds MX and Jones that as promptly as possible, but in no event later than the date 180 days after the date of the Unit Purchase Agreement, the Company will undertake any and all actions necessary to authorize, approve and effect the increase of its authorized common stock from 300,000,000 shares to 1,000,000,000 shares (the “Authorized Share Increase”), including, without limitation, (a) establishing a record date for, duly calling, giving notice of, convening and holding a meeting of its stockholders (the “Company Stockholders Meeting”) for the purpose of obtaining the necessary stockholder approval for the Authorized Share Increase, (b) preparing and filing with the Securities and Exchange Commission a proxy statement on Schedule 14A under the 1934 Act regarding the Authorized Share Increase and the Company Stockholders Meeting, and mailing (or otherwise making available in accordance with the 1934 Act and the Delaware General Corporation Law) a copy thereof to each of the Company’s stockholders, and (c) filing an amendment to its Certificate of Incorporation with the Secretary of State of the State of Delaware reflecting such Authorized Share Increase.The terms of the Series D Preferred and Series D-1 Preferred issued pursuant to the Series D Financing include provisions providing that if the Company fails to cause the Authorized Share Increase to become effective in accordance with the foregoing obligations, the accruing dividend on the Series D Preferred and Series D-1 Preferred will be increased to 12% per annum (from 8% per annum) until the Authorized Share Increase is accomplished. 24 Additionally, pursuant to the Unit Purchase Agreement, GFI and Oak agreed to: (a) appear (in person or by proxy) at any annual or special meeting of the stockholders of the Company at which the Authorized Share Increase will or may be considered, in each case, for the purpose of obtaining a quorum and (b) vote (in person or by proxy), or execute a written consent or consents if stockholders of the Company are requested to vote their shares by written consent, all of such stockholder’s voting shares of the Company’s capital stock: (i) in favor of the Authorized Share Increase; (ii) against: (x) any and all proposals contrary to the Authorized Share Increase; and (y) any action, proposal, transaction or agreement which could reasonably be expected to result in a breach or failure by the Company to perform its obligations under with respect thereto; and (c) otherwise in support of the Authorized Share Increase and of the Company’s performance of its obligations with respect thereto. Simultaneously with the execution of the Unit Purchase Agreement, GFI and Oak entered into a Voting Agreement with Fund Holdings LLC, Bonds MX, LLC, Robert Jones, Edwin L. Knetzger, III (a member and Co-Chairman of the Company’s Board of Directors) and Laidlaw Venture Partners III, LLC pursuant to which Fund Holdings LLC, Bonds MX, LLC, Robert Jones, Edwin L. Knetzger, III and Laidlaw Venture Partners III, LLC agreed to take certain actions in support of the Authorized Share Increase, including voting all of their shares of the Company’s voting capital stock in favor of the Authorized Share Increase. Purposes of the Amendment of Our Certificate of Incorporation to Increase our Authorized Shares of Common Stock The principal purposes of this proposal are to (a) allow the Company to satisfy contractual covenants made to the investors in our Series D Financing and thereby avoid the accruing dividend on our shares of Series D Preferred and Series D-1 Preferred from increasing to 12% per annum from 8% per annum (which would be the result if this proposal is not approved), and (b) authorize additional shares of common stock that may be used for general corporate purposes in the future, including for issuance to employees as equity incentive awards, to directors for their services on our Board of Directors and in connection with any financing transaction we consummate to satisfy our ongoing need to raise capital.Other potential corporate uses of additional shares of common stock might include the acquisition of another company or its assets and establishing strategic relationships with corporate partners.The availability of additional shares of common stock is particularly important in the event that the Company needs to raise additional capital on an expedited basis and thus to avoid the time and expense of seeking stockholder approval in connection with the contemplated issuance of common stock.If the amendment is approved by the stockholders, the Board does not intend to solicit further stockholder approval prior to the issuance of any additional shares of common stock, unless stockholder approval is otherwise required by law or the rules of any stock exchange on which the Company’s common stock is traded. Effects of the Amendment of Our Certificate of Incorporation to Increase our Authorized Shares of Common Stock The shares of Series C Preferred, Series D Preferred, Series D-1 Preferred, Common Stock Warrants and Series A Warrants related to our Series D Financing are already issued and outstanding.Additionally, these securities contains provisions giving the holders thereof the right to receive the same amount of proceeds in connection with any liquidation, dissolution, winding up or change of control of the Company regardless of whether or not the increase in our authorized shares of common stock is approved and the Conversion Restriction and Exercise Restriction are thereby eliminated. As a result of the foregoing, the principal effects of the increase in our authorized shares of common stock will be: ● To prevent the accruing dividend on the Series D Preferred and Series D-1 Preferred from increasing to 12% from 8% and avoiding the resulting additional dilution to holders of our common stock and other shares of our preferred stock by allowing the Company to satisfy its contractual obligation to the holders of Series D Preferred and Series D-1 Preferred to cause the authorized share increase to be effective and the Conversion Restriction and Exercise Restriction to be removed. ● The grant of equity incentive awards in the form of options to purchase an aggregate of approximately 64,483,120 shares of our common stock to certain of our executive officers and directors.Each of these options will have an exercise price equal or greater than the grant date fair market value of our common stock, and certain of the options will be subject to vesting requirements.These options are discussed in more detail below under “Interests of Our Officers and Directors in the Amendment of our Certificate of Incorporation to Increase Our Authorized Shares of Common Stock.” ● Our Board or Directors will have the authority to issue authorized shares of common stock without requiring future stockholder approval of such issuances, except as may be required by applicable law or the rules of any exchange on which the Company’s securities are traded.To the extent additional authorized shares are issued in the future, they may decrease the existing stockholders’ percentage equity ownership and voting rights and, depending on the price at which they are issued, could be dilutive to the existing stockholders.As noted elsewhere in this Proxy Statement and in our other filings with the United States Securities and Exchange Commission, we will need to raise additional capital to support our operations.As a result, the Company is in ongoing discussions with various parties with respect to additional future financings and additional sales of securities pursuant to our Series D Financing.Any such additional financing remains subject to significant conditions and uncertainty. 25 The increase in our authorized shares of common stock and any subsequent issuance of such shares could have the effect of delaying or preventing a change of control of the Company without further action by the stockholders.Shares of authorized and unissued common stock could, within the limits imposed by applicable law or stock exchange rules, be issued in one or more transactions which would make a change of control of the Company more difficult, and therefore less likely. Any such issuance of additional stock could have the effect of diluting the earnings per share and book value per share of outstanding shares of common stock and such additional shares could be used to dilute the stock ownership or voting rights of a person seeking to obtain control of the Company. Additionally, our Certificate of Incorporation contains provisions that could have the effect of delaying or preventing a change of control.First, as noted above, the protective provisions of our Series C Preferred, Series D Preferred and Series D-1 Preferred prohibit us from consummating a change of control transaction, liquidation, dissolution or winding up without the consent of the holders of 67% of our Series C Preferred, Series D Preferred and Series D-1 Preferred (voting together as a single class on an as-converted basis) unless the proceeds from such transaction exceed a certain threshold.Our Series C Preferred, Series D Preferred and Series D-1 Preferred are held by a very small number of stockholders and this consent requirement gives one or more of those stockholders the ability to block a change of control, liquidation, dissolution or winding up of the Company unless the proceeds from such transaction exceed a certain threshold.Second, our Certificate of Incorporation authorizes the issuance of shares of preferred stock with such designations, rights and preferences as may be determined from time to time by its Board of Directors, without any further vote or action by the Company’s stockholders. The issuance of undesignated preferred stock with voting, conversion or other rights or preferences, while providing flexibility in connection with possible acquisitions and other corporate purposes, could have the effect of delaying or preventing a change in control. Further, a large percentage of the shares of our common stock and preferred stock are held by a relatively small number of stockholders, which may also have the effect of delaying or preventing any change of control.We do not have a classified Board of Directors and we have not adopted a shareholder rights plan or “poison pill” and have no plans at this time to do so. While it may be deemed to have to have the effect of potentially delaying or preventing a change of control, the proposed amendment to increase our authorized shares of common stock is not prompted by any specific effort or takeover threat currently perceived by the Company or by any desire to institute anti-takeover protections. The proposed amendment to our Certificate of Incorporation will not change the number of authorized shares of preferred stock. Consequences if the Amendment of Our Certificate of Incorporation to Increase our Authorized Shares of Common Stock is Not Approved As discussed above, the terms of our Series D Preferred and Series D-1 Preferred include an accruing dividend currently set at the rate of 8% per annum.This dividend is required to be paid to the holders of Series D Preferred and Series D-1 Preferred prior to the payment of any dividend on shares of our common stock or any other preferred stock.Additionally, on any liquidation, dissolution, winding up or change of control the holders of Series D Preferred and Series D-1 Preferred are entitled to receive preferential payments based, in part, on the amount of the accrued and unpaid dividends. 26 Pursuant to the terms of our Certificate of Incorporation, if the amendment to increase our authorized shares of common stock is not approved, the rate of the accruing dividends on the Series D Preferred and Series D-1 Preferred will increase to 12% from 8% until such time in the future, if ever, that an increase of our authorized shares of common stock to at least 1,000,000,000 is effective.Accordingly, if the amendment to increase our authorized shares of common stock is not approved, the dilution to holders of our common stock and other shares of preferred stock from the Series D Preferred and Series D-1 Preferred will increase.For example, if the increase in our authorized shares is not approved and the Company consummates a change of control in thirty-six months, the preferential payment required to the holders of Series D Preferred and Series D-1 Preferred would be increased by at least approximately $1,500,000 dollars or the then value of approximately 21,395,000 shares of common stock, depending on the circumstances of such transaction. Additionally, the failure to approve the authorized share increase will significantly hinder and possibly prevent us from raising any additional capital.As noted elsewhere in this Proxy Statement and in our other filings with the United States Securities and Exchange Commission, the Company has historically funded its operations through equity and debt financings and will need to continue to raise capital to support our operations.If we are unable to raise additional capital, we may not be able to continue our operations. Unaudited Actual and Pro Forma Equity Capitalization The table below shows the equity capitalization of the Company as of December 31, 2010 on an actual and pro forma basis giving effect to the consummation of the Series D Financing as if the Series D Financing had been completed as of December 31, 2010. Bonds.com Group, Inc. Pro forma capitalization table As of December 31, 2010 (Unaudited) Adjustments for Recapitalization and Actual Offering and As of December 31, 2010 Acquisition Pro forma Common and Preferred Shares Authorized: Preferred Stock - not designated ) Series A Preferred Stock Series B Preferred Stock Series B-1 Preferred Stock Series C Convertible Preferred Stock Series D Convertible Preferred Stock Series D-1 Convertible Preferred Stock Common stock (1 ) Common and Preferred Stock Outstanding: Series A Preferred Stock Series B Preferred Stock )
